BOND, J.
Plaintiff took out a policy of insurance on her life for $1,000 in favor of her husband, in consideration of a premium of $1.50 to be paid on or before the first of each and every month during a term of ten years. For about five years after the issuance of the policy the monthly payments were paid to a collector, and-in many instances such payments were made after the first day of the respective month for which they were due. On the twenty-first of January, 1896, the insurance company -wrote plaintiff that the collector would not thereafter call for premiums, and if she desired to continue the policy she must in the future pay the premiums on or before the first of each month at the company’s office in this city, or that they would not be accepted. Plaintiff “forgot” to attend to the matter after this letter, until the third of February following, when -she went to the office of the company and tendered the premium due for that month, which, was refused, and the policy was canceled, whereupon she submitted herself for examination for a new policy, and was rejected as -an unsafe risk. She brings this action for $500 for the cancellation of said policy. Upon the trial the foregoing facts appear in plaintiff’s admissions while testifying in her own behalf. Defendant introduced the letter received by plaintiff, and the court instructed the jury to return a verdict for the defendant. Plaintiff took a nonsuit with leave. A motion to set aside being overruled, she appealed to this court.
*612There was no error in the ruling of the learned trial judge. The facts justifying it were admitted by the plaintiff, and the law applicable thereto is the.elementary rule that parties are bound by their 'contracts and can not, after committing a breach, justifying an abrogation of the contract, either recover damages for such breach, or enforce the contract. The result is the judgment is affirmed.
All concur.